



Exhibit 10(g)
DIRECTORS


RESTRICTED STOCK AGREEMENT


DIRECTORS RSA NO. ____ (Non-Deferred Shares)


Shares of Restricted Stock are hereby awarded effective as of [___________] by
TCF Financial Corporation (“TCF Financial”) to [____________] (the “Grantee”) in
accordance with the following terms and conditions of this Restricted Stock
Agreement (the “Agreement”):


1.
Share Award. TCF Financial hereby awards to the Grantee [______] shares (the
“Shares”) of Common Stock, par value $.01 per share (“Common Stock”) of TCF
Financial, pursuant to the Stock Incentive Plan of 2019 (the “Stock Plan”) upon
the terms and conditions therein and hereinafter set forth.



2.
Restrictions on Transfer and Restricted Periods.



a.
Beginning on the date of this Agreement (the “Commencement Date”), Shares may
not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Grantee, except to TCF Financial or as hereinafter provided, and are subject to
the restrictions set forth in the Stock Plan (collectively, the “Restrictions”).



b.
The period beginning on the Commencement Date and ending upon lapse of the
Restrictions shall be referred to as the “Restricted Period” and the Shares will
vest, subject to the acceleration and forfeiture provisions herein, with respect
to one hundred percent (100%) of the Shares on [_________].



c.
The Compensation and Pension Committee of the Board (the “Committee”) shall have
the authority, in its discretion, to accelerate the time at which any or all of
the Restrictions shall lapse with respect to any Shares, or to remove any or all
such Restrictions, whenever the Committee may determine that such action is
appropriate by reason of changes in applicable tax or other laws or other
changes occurring after the commencement of the Restricted Period.



3.
Termination of Service. Except as provided in Section 8 below or in the Stock
Plan, if the Grantee ceases to be a member of all boards of directors of TCF
Financial and its affiliated companies for any reason, all Shares which at the
time of such termination of board service are subject to the Restrictions shall
upon termination of such service be forfeited and returned to TCF Financial
unless the Committee, pursuant to its discretion under Section 2(c), shall
determine to remove any or all of the Restrictions on such Shares prior to such
forfeiture; provided that in the event of Grantee’s retirement from service
pursuant to the terms of Section 6.4(c) of the Stock Plan, the Restricted
Periods for any Shares still subject to Restricted Periods on that date shall
lapse and all Shares shall be fully vested.



4.
Certificates for Shares. TCF Financial shall issue one or more certificates in
respect of the Shares and shall hold such certificates on deposit for the
account of the Grantee until the expiration of the Restricted Period with
respect to the Shares represented thereby. Certificate(s) for Shares subject to
a Restricted Period shall bear the following legend:





1

--------------------------------------------------------------------------------





“The shares represented by this certificate were issued subject to certain
restrictions under the TCF Financial Corporation Stock Incentive Plan of 2019
(the “Plan”). This certificate is held subject to the terms and conditions in a
restricted stock agreement that includes a prohibition against the sale or
transfer of the stock represented by this certificate except in compliance with
that agreement, which provides for forfeiture upon certain events. Copies of the
Plan and the restricted stock agreement are on file in the office of the
Secretary of the Company.”


The Grantee further agrees that, if at any time requested by the Company during
the Restricted Period, s/he shall execute a stock power endorsed in blank and
that s/he shall promptly deliver such stock power to TCF Financial.
Alternatively, TCF Financial may cause the Shares to be issued in the name of
the Grantee in a sub-issue of Common Stock managed by the transfer agent which
is subject to the Restrictions.


5.
Grantee’s Rights. Grantee, as owner of the Shares, shall have the right to vote
the Shares. Any dividends or other distributions declared payable on TCF
Financial’s common stock on or after the grant date of the Shares until the
Shares vest or forfeit shall be credited notionally to the Grantee in an amount
equal to such declared dividends or other distributions on an equivalent number
of shares of the TCF Financial’s common stock (“Dividend Equivalents”). Dividend
Equivalents so credited shall be paid if, and only to the extent, the Shares to
which they relate vest, as provided under the terms of the Stock Plan and this
Restricted Stock Agreement. Dividend Equivalents credited in respect to Shares
that are forfeited under the terms of the Plan and this Restricted Stock
Agreement, are correspondingly forfeited. No interest or other earnings shall be
credited on Dividend Equivalents. Vested Dividend Equivalents shall be paid in
cash at the same time as the underlying Shares to which they relate.



6.
Expiration of Restricted Period. Upon the expiration of the Restricted Period
with respect to any Shares, TCF Financial shall redeliver to the Grantee (or, if
the Grantee is deceased, to his legal representative, beneficiary or heir) the
certificate(s) in respect of such Shares, without the restrictive legend
provided for in Section 4 above, and the related stock power(s) held by TCF
Financial pursuant to Section 4 above. The Shares as to which the Restricted
Period shall have lapsed or expired shall be free of the Restrictions and such
certificates shall not bear the legend provided for in Section 4 above.



1.
Adjustments for Changes in Capitalization of TCF Financial. In the event of any
change in the outstanding Common Stock of TCF Financial by reason of any
reorganization, recapitalization, stock split, combination or exchange of
shares, merger, consolidation or any change in the corporate structure of TCF
Financial or in the shares of Common Stock, or in the event of any issuance of
preferred stock or other change in the capital structure of TCF Financial which
the Committee deems significant for purposes of this Agreement, the number and
class of Shares covered by this Agreement shall be appropriately adjusted by the
Committee, whose determination of the appropriate adjustment, or whose
determination that there shall be no adjustment, shall be conclusive. Any Shares
of Common Stock or other securities received, as a result of the foregoing, by
the Grantee will be subject to the Restrictions and the certificate or other
instruments representing or evidencing such Shares shall be legended and
deposited with TCF Financial in the manner provided in Section 4 above.



2

--------------------------------------------------------------------------------







8.
Effect of Change in Control. Subject to the six-month holding requirement, if
any, of Rule 16b-3 under the Securities Exchange Act of 1934, as amended but
notwithstanding any other provision in this Stock Plan (including, but not
limited to, Sections 2(b) and 3 of this Agreement) in the event of a Change in
Control, as defined in the Stock Plan, all terms and conditions of this
Restricted Stock Agreement shall be deemed satisfied, and all the Shares shall
vest as of the date of the Change in Control. Such vested Shares shall be
distributed in accordance with the procedures described in Section 6 of this
Agreement.



9.
Stock Plan and Committee Interpretations as Controlling. The Shares hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Stock Plan, which are controlling.
All determinations and interpretations of the Committee shall be binding and
conclusive upon the Grantee or his or her legal representatives with regard to
any question arising hereunder or under the Stock Plan.



10.
Grantee Service. Nothing in this Agreement shall limit the right of the Board,
Board committees, or shareholders of TCF Financial to remove the Grantee from
service as a Director, to refuse to renominate or reelect the Grantee as a
Director or to enforce the duly adopted retirement policies of the Board of TCF
Financial.



11.
Grantee Acceptance. The Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided below and
returning a signed copy hereof to TCF Financial.



12.
Section 409A of the Internal Revenue Code. The arrangements described in this
Agreement are not deferred arrangements and are intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended. In the event the
Agreement (or any portion thereof) is determined to be subject to Section 409A,
then the Agreement (or such portion) shall be interpreted as necessary to comply
with the requirements of Section 409A, as interpreted by guidance issued by the
Internal Revenue Service.













    


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.




TCF FINANCIAL CORPORATION


By ____________________________________________    
                 General Counsel


ACCEPTED:


________________________________________________________
Signature - [________________]




________________________________________________________    
(Street Address)




________________________________________________________    
(City, State and Zip Code)








4